      Case:20-01018-SDB Doc#:2 Filed:11/04/20 Entered:11/04/20 10:52:16                                       Page:1 of 1
                             UNITED STATES BANKRUPTCY COURT
                                               Southern District of Georgia

In the matter of:

Lakesha Susanna Barnes
Chapter 7 Case No. 20−10921−SDB
       Debtor(s).

Lakesha Susanna Barnes
       Plaintiff(s)
                                                               Adversary Proceeding
vs.                                                            No. 20−01018−SDB
General Revenue Corp. as Agent for St. Leo
University
       Defendant(s)

Wendy H. Lever, served via electronic notice

                                                     NOTICE OF DEFICIENCY

Additional action is required on the deficient Complaint/Pleading which you recently filed in the above−captioned case:

                    Fee not paid. Filing fee of $ due. Filing fee must be in the form of cash, money order or certified check and
                    made payable to Clerk, U.S. Bankruptcy Court. Attorney filers shall pay electronically through Pay.gov using the
                    docket event Bankruptcy > Miscellaneous > Adversary Fee.

                    The caption does not comply with Bankruptcy Rule 7010. Please amend.



                    The B−1040 Adversary Proceeding Cover Sheet has not been submitted. A copy of this form is available at
                    www.uscourts.gov/forms.


                    Document unsigned or does not contain original or electronic signature. Please amend.


                    The underlying case has been closed. If you wish to pursue your complaint, please comply with Bankruptcy
                    Rule 5010 by filing a Motion to Reopen and pay the applicable fee to reopen a case.


                    Under the law, individuals may file pleadings, appear in court and represent themselves, but corporations and
                    partnerships are prohibited. For your further information, attorneys not admitted to practice in the Southern
                    District of Georgia must comply with local rules to be admitted pro hac vice.

                    Local Rule 7.1.1 requires that a Disclosure Statement be filed by counsel for all private (non−governmental)
                    parties, both Plaintiff and Defendant. Please submit the Statement as required. Attorney filers should docket the
                    form using the event Adversary > Miscellaneous > Disclosure Statement pursuant to LR 7.1.1.




The complaint or pleading will be held in abeyance. If the required action indicated above is not completed, on or before
November 12, 2020 , the matter may be stricken, dismissed or denied.

                                                                                    Lucinda Rauback, Clerk
                                                                                    United States Bankruptcy Court
                                                                                    Federal Justice Center
                                                                                    600 James Brown Blvd
                                                                                    P.O. Box 1487
                                                                                    Augusta, GA 30903
Dated November 4, 2020
A−02[Rev. 05/19] CMT
